DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 10 recites “a distance of about 10 nm to 200 nm along a second direction” and line 12 recites “a gate structure extending in a second direction”.  It is not clear, from these limitation, if there are intended to be the same direction or different directions.  This issue renders the claim indefinite.  For the purposes of examination, the examiner will interpret the limitation in line 12 as “a gate structure extending in a third direction”.
Note that dependent claims necessarily inherit any indefiniteness from the claims on which they depend.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIEDA (US 20020011612) in view of LUE (US 20100176438).
Regarding claim 1, HIEDA discloses a method for manufacturing a semiconductor device, comprising: 
forming one or more first fins (fin 13 comprising 12 and 15 formed by etching the layer structure comprising 10, 11, 12 and 15, see fig 4A-B, para 189) extending in a first direction (horizontal direction in fig 4B) over a substrate (substrate 10, see fig 4, para 189), 
wherein the one or more first fins include a first region (central region of the fin which will be the channel region under 16/24, see fig 8B, para 204) along the first direction and second regions (regions of 12 on either side of 16/24, see fig 8B, para 204) on both sides of the first region along the first direction, 
performing a shallow implant of a dopant in an upper portion of the first region of the first fins (implant of the channel dopant into the device to form the channel region 15, see fig 3, para 187) but not in the second regions (the channel region 15 is not formed in side regions of 12, see fig 3 and 8) and not in a lower portion of the first region of the first fins (15 is not formed in a lower portion of the fin 13 of the central fin part, see fig 3 and 8), 
wherein a first portion of the first region of the first fins contains a first dopant and the first portion is defined by the first dopant (region 15 of the central part of the fin contains the channel impurity, see fig 3, para 187),
forming a gate structure (gate comprising 18, 16 and 24, see fig 7-8, para 196 and 204) extending in a second direction perpendicular to the first direction overlying the first region of the fins (the gate extends in the horizontal direction in fig 8A); and
 forming source/drains on the second regions of the fins (source/drains 17, see fig 9, para 211), to form an upper-channel implant channel transistor (the device of fig 9B is a transistor with an implant in the upper channel, see fig 9B, para 187).
HIEDA fails to explicitly disclose a method wherein the first portion extending from an uppermost surface of the first fins to a distance of about 10 nm to 200 nm along a second direction corresponding to a height of the fin perpendicular to the first direction; and comprising 
forming a buried-channel transistor connected in parallel with the upper-channel implant transistor.
LUE discloses a method wherein the first portion extending from an uppermost surface of the first fins to a distance of about 10 nm to 200 nm along a second direction corresponding to a height of the fin perpendicular to the first direction (the depth of 11 can be 30 nm, see fig 1, para 25).
A second embodiment of HIEDA discloses a method comprising forming a buried-channel transistor connected in parallel with the upper-channel implant transistor (the central fin transistor in fig 16 which can be made according to the process in fig 2 is in parallel with the left transistor which has a channel 15 which is buried by insulator 26, thus making it a buried channel transistor, see fig 16, para 251-254).
HIEDA and LUE are analogous art because they both are directed towards methods of making finFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of HIEDA with the specific dimensions of LUE and with the parallel connections of the second embodiment of HIEDA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of HIEDA with the specific dimensions of LUE and with the parallel connections of the second embodiment of HIEDA in order to make a device with enhanced gate control and better scaling (see LUE para 49), and so that a planar area can be reduced as compared with the MOSFET having a planar structure (see HIEDA para 255).
Additionally, parameters such as the specific dimensions of regions in the art of methods of making semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the specific size of the doped regions in the method of HIEDA in order so that a planar area can be reduced as compared with the MOSFET having a planar structure (see HIEDA para 255). 
Regarding claim 2, HIEDA and LUE disclose the method for manufacturing a semiconductor device of claim 1.
HIEDA further discloses a method, wherein the first dopant is a P-type dopant selected from the group consisting B (the implanted dopant in 15 can be boron, see para 187), BF2, Al, Ga, and combinations thereof.
Regarding claim 3, HIEDA and LUE disclose the method for manufacturing a semiconductor device of claim 2.
HIEDA further discloses a method, wherein the P-type dopant is BF2 (the implanted dopant can be BF2, see para 398).
Regarding claim 4, HIEDA and LUE disclose the method for manufacturing a semiconductor device of claim 1.
HIEDA further discloses a method, wherein the first dopant is an N-type dopant selected from the group consisting of P, As, Sb, and combinations thereof (P can be implanted, see para 399).
Regarding claim 5, HIEDA and LUE disclose the method for manufacturing a semiconductor device of claim 1.
HIEDA further discloses a method, wherein the first dopant is implanted at an energy of about 10 KeV and a dose of about 1 x 10^12 ions cm^-2 to about 1 x 10^14 ions cm^-2 (BF2 can be implanted at close to 10 keV at 3E12 per square cm, see para 398).
Additionally, parameters such as the specific process parameters in the art of methods of making semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the specific process parameters in the method of HIEDA in order so that a planar area can be reduced as compared with the MOSFET having a planar structure (see HIEDA para 255). 
Regarding claim 6, HIEDA and LUE disclose the method for manufacturing a semiconductor device of claim 5.
HIEDA further discloses a method, wherein the first dopant is implanted at a dose of about 1.7 x 10^13 ions cm^-2 to about 3.7 x 10^13 ions cm^-2 (the implantation density can be 2E13 per square cm, see para 182).
Additionally, parameters such as the specific process parameters in the art of methods of making semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the specific process parameters in the method of HIEDA in order so that a planar area can be reduced as compared with the MOSFET having a planar structure (see HIEDA para 255). 
Regarding claim 7, HIEDA and LUE disclose the method for manufacturing a semiconductor device of claim 1.
HIEDA further discloses a method, further comprising: 
forming a resist layer over the fins (a resist film can be formed over the layers to make a mask, see para 187); and 
forming openings in the resist layer to expose the first region of the fins prior to implanting the first dopant (the resist restricts the implant to a channel formation region, see fig 3, para 187).
Claim(s) 1 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIRBELEIT (US 20090321835) in view of LUE (US 20100176438).
Regarding claim 1, WIRBELEIT discloses a method for manufacturing a semiconductor device, comprising: 
forming one or more first fins (fin 210, see fig 2a, para 31) extending in a first direction (out of plane direction in fig 2a) over a substrate (fig 2a, 201, para 31), 
wherein the one or more first fins include a first region (region of the fin 210 including 203B under gate 205A, see fig 2h, para 33) along the first direction and second regions (regions 204 on either side of 205A, see fig 2h, para 31) on both sides of the first region along the first direction, 
performing a shallow implant of a dopant in an upper portion of the first region of the first fins but not in the second regions and not in a lower portion of the first region of the first fins (implant to form 203B, which does not extend to the bottom of the fin 210 or to side regions 204, see fig 2e, para 41), 
wherein a first portion of the first region of the first fins contains a first dopant and the first portion is defined by the first dopant (203B is the doped channel region, see fig 2f, para 39),
forming a gate structure (gate 205A/B, see fig 2h, 205A/B, para 41) extending in a second direction perpendicular to the first direction overlying the first region of the fins; and
 forming source/drains on the second regions of the fins (source/drain regions 204, see fig 2h, para 41), to form an upper-channel implant channel transistor (The device in fig 2h is a transistor with an implant in its upper channel, see fig 2h, para 41).
WIRBELEIT fails to explicitly disclose a method wherein the first portion extending from an uppermost surface of the first fins to a distance of about 10 nm to 200 nm along a second direction corresponding to a height of the fin perpendicular to the first direction; and comprising
forming a buried-channel transistor connected in parallel with the upper-channel implant transistor.
A second embodiment of WIRBELEIT disclose a method comprising forming a buried-channel transistor (the top device in fig 2d is a transistor with a buried channel, see fig 2d, para 36) connected in parallel with the upper-channel implant transistor (the middle device in fig 2d is a device with an upper implanted channel made according to the process in fig 2 connected in parallel, see fig 2d-h, para 36).
LUE discloses a method wherein the first portion extending from an uppermost surface of the first fins to a distance of about 10 nm to 200 nm along a second direction corresponding to a height of the fin perpendicular to the first direction (the depth of 11 can be 30 nm, see fig 1, para 25).
WIREBELEIT and LUE are analogous art because they both are directed towards methods of making finFET transistors and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of WIRBELEIT with the specific dimensions of LUE and the parallel connections of the second embodiment of WIRBELEIT because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of WIRBELEIT with the specific dimensions of LUE and the parallel connections of the second embodiment of WIRBELEIT in order to make a device with enhanced gate control and better scaling (see LUE para 49), and to adjust the drive current capability of the transistor (see WIRBELEIT, para 36).
Additionally, parameters such as the specific dimensions of regions in the art of methods of making semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the specific size of the doped regions in the method of WIRBELEIT in order to adjust the drive current capability of the transistor (see WIRBELEIT, para 36).
Regarding claim 9, WIRBELEIT and LUE disclose the method for manufacturing a semiconductor device of claim 1.
The first embodiment of WIRBELEIT fails to explicitly disclose a method, further comprising forming an isolation insulating layer between adjacent fins.
The second embodiment of WIRBELEIT fails to explicitly disclose a method, further comprising forming an isolation insulating layer between adjacent fins (14 is formed between adjacent fins, see fig 16, para 195).
The embodiments of WIREBELEIT are analogous art because they both are directed towards methods of making finFET transistors and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of WIRBELEIT with the parallel connections of the second embodiment of WIRBELEIT because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of WIRBELEIT with the specific dimensions of LUE and the parallel connections of the second embodiment of WIRBELEIT in order to adjust the drive current capability of the transistor (see WIRBELEIT, para 36).
Regarding claim 10, WIRBELEIT and LUE disclose the method for manufacturing a semiconductor device of claim 9.
The first embodiment of WIRBELEIT fails to explicitly disclose a method, wherein the upper portion of the fin is located in an upper half of a portion of the fin exposed above the isolation insulating layer.
The second embodiment of WIRBELEIT fails to explicitly disclose a method, wherein the upper portion of the fin is located in an upper half of a portion of the fin exposed above the isolation insulating layer (15 is above 14, see fig 16).
The embodiments of WIREBELEIT are analogous art because they both are directed towards methods of making finFET transistors and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of WIRBELEIT with the parallel connections of the second embodiment of WIRBELEIT because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of WIRBELEIT with the specific dimensions of LUE and the parallel connections of the second embodiment of WIRBELEIT in order to adjust the drive current capability of the transistor (see WIRBELEIT, para 36).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIEDA (US 20020011612) and LUE (US 20100176438) in view of ASENOV (US 20130249021).
Regarding claim 8, HIEDA and LUE disclose the method for manufacturing a semiconductor device of claim 1.
HIEDA fails to explicitly disclose a method, further comprising removing the resist layer after implanting the first dopant.
ASENOV discloses a method, further comprising removing the resist layer after implanting the first dopant (the resist 810 is removed after the doped region 125 is formed, see fig 2G and 2I, para 34-36).
HIEDA and ASENOV are analogous art because they both are directed towards methods of making finFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of HIEDA with the resist layer removal of ASEOV because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of HIEDA with the resist layer removal of ASEOV in order to avoid resorting to complex solutions and to use standard techniques (see ASENOV para 36).
Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIEDA (US 20020011612) in view of BAUMGARTNER (US 20100187575) and LUE (US 20100176438).
Regarding claim 11, HIEDA discloses a method of manufacturing a semiconductor device comprising:
forming one or more first fins (fin 13 comprising 12 and 15 formed by etching the layer structure comprising 10, 11, 12 and 15, see fig 4A-B, para 189) extending in a first direction (horizontal direction in fig 4B) over a substrate (substrate 10, see fig 4, para 189), 
wherein the one or more first fins include a first region (central region of the fin which will be the channel region under 16/24, see fig 8B, para 204) along the first direction and second regions (regions of 12 on either side of 16/24, see fig 8B, para 204) on either side of the first region along the first direction, 
wherein the second regions are immediately laterally adjacent the first region (the regions 12 on either side of 16 are adjacent to the central portion of 13 under 16, see fig 8); 
implanting a first dopant in an upper portion of the first region of the first fins and not in a lower portion of the first region of the first fins (implant of the channel dopant into the device to form the channel region 15, see fig 3, para 187) and not in upper and lower portions of the second regions that are immediately laterally adjacent the upper and lower portions of the first region (the dopants 15 are not deposited in 12 on either side of 16).
HIEDA fails to explicitly disclose a method wherein the device is a Gilbert cell mixer;
forming a Gilbert-cell mixer circuit including a plurality of transistors electrically connected to each other, comprising:
wherein the first dopant in the upper portion of the first region extends downward from an uppermost surface of the first fins to a distance of about 10 nm to 200 nm along a second direction corresponding to a height of the first fins perpendicular to the first direction; and 
implanting a second dopant into a second fin to form a buried-channel transistor with a doped channel region connected in parallel with at least one of the at least one upper-channel implant transistors.
BAUMGARTNER discloses a method comprising forming a Gilbert-cell mixer circuit including a plurality of transistors electrically connected to each other (finFET transistors can be used to make Gilbert cell mixers, see fig 5F, para 82).
LUE discloses a method wherein the first dopant in the upper portion of the first region extends downward from an uppermost surface of the first fins to a distance of about 10 nm to 200 nm along a second direction corresponding to a height of the first fins perpendicular to the first direction (the depth of 11 can be 30 nm, see fig 1, para 25).
A second embodiment of HIEDA discloses a method comprising implanting a second dopant into a second fin (implanting 15 in the left fin since it is formed by the process as in fig 2, see para 252) to form a buried-channel transistor with a doped channel region connected in parallel with at least one of the at least one upper-channel implant transistors (the central fin transistor in fig 16 which can be made according to the process in fig 2 is in parallel with the left transistor which has a channel 15 which is buried by insulator 26, thus making it a buried channel transistor, see fig 16, para 251-254).
HIEDA, BAUMGARTNER and LUE are analogous art because they both are directed towards methods of making semiconductor finFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of HIEDA with the Gilbert cell mixer of BAUMGARTNER, the specific dimension of LUE and the parallel connection of the second embodiment of HIEDA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of HIEDA with the Gilbert cell mixer of BAUMGARTNER, the specific dimension of LUE and the parallel connection of the second embodiment of HIEDA in order to perform frequency conversion (See BAUMGARTNER para 82), to make a device with enhanced gate control and better scaling (see LUE para 49), and so that a planar area can be reduced as compared with the MOSFET having a planar structure (see HIEDA para 255).
Additionally, parameters such as the specific process parameters in the art of methods of making semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the specific process parameters in the method of HIEDA in order so that a planar area can be reduced as compared with the MOSFET having a planar structure (see HIEDA para 255). 
Regarding claim 12, HIEDA, BAUMGARTNER and LUE disclose the method for manufacturing a Gilbert-cell mixer of claim 11.
HIEDA further discloses a method, wherein the first dopant is a P-type dopant selected from the group consisting B (the implanted dopant in 15 can be boron, see para 187), BF2, Al, Ga, and combinations thereof.
Regarding claim 13, HIEDA, BAUMGARTNER and LUE disclose the method for manufacturing a Gilbert-cell mixer of claim 12.
HIEDA further discloses a method, wherein the P-type dopant is BF2 (the implanted dopant can be BF2, see para 398).
Regarding claim 14, HIEDA, BAUMGARTNER and LUE disclose the method for manufacturing a Gilbert-cell mixer of claim 11.
HIEDA further discloses a method, wherein the first dopant is an N-type dopant selected from the group consisting of P (P can be implanted, see para 399), As, Sb, and combinations thereof.
Regarding claim 15, HIEDA, BAUMGARTNER and LUE disclose the method for manufacturing a Gilbert-cell mixer of claim 11.
HIEDA further discloses a method, wherein the first dopant is implanted at an energy of about 10 KeV and a dose of about 1 x 10^12 ions cm^-2 to about 1 x 10^14 ions cm^-2 (BF2 can be implanted at close to 10 keV at 3E12 per square cm, see para 398).
Additionally, parameters such as the specific process parameters in the art of methods of making semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the specific process parameters in the method of HIEDA in order so that a planar area can be reduced as compared with the MOSFET having a planar structure (see HIEDA para 255). 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIRBELEIT (US 20090321835)) in view of BAUMGARTNER (US 20100187575) and LUE (US 20100176438).
Regarding claim 11, WIRBELEIT discloses a method of making a semiconductor device, comprising:
forming one or more first fins (fin 210, see fig 2a, para 31) extending in a first direction (out of plane direction in fig 2a) over a substrate (fig 2a, 201, para 31), 
wherein the one or more first fins include a first region (region of the fin 210 including 203B under gate 205A, see fig 2h, para 33) along the first direction and second regions (regions 204 on either side of 205A, see fig 2h, para 31) on either side of the first region along the first direction, 
wherein the second regions are immediately laterally adjacent the first region (the regions on either side of 205 are adjacent to the region under 205, see fig 2c); 
implanting a first dopant in an upper portion of the first region of the first fins (implant to form 203B, which does not extend to the bottom of the fin 210 or to side regions 204, see fig 2e, para 41) and not in a lower portion of the first region of the first fins (203b does not extend to the bottom of the fin, see fig 2h) and not in upper and lower portions of the second regions that are immediately laterally adjacent the upper and lower portions of the first region (203B does not extend into 204, see fig 2h),
WIRBELEIT fails to explicitly disclose a method wherein the method forms a Gilbert cell mixer;
wherein the first dopant in the upper portion of the first region extends downward from an uppermost surface of the first fins to a distance of about 10 nm to 200 nm along a second direction corresponding to a height of the first fins perpendicular to the first direction; and
implanting a second dopant into a second fin to form a buried-channel transistor with a doped channel region connected in parallel with at least one of the at least one upper-channel implant transistors.
BAUMGARTNER discloses a method comprising forming a Gilbert-cell mixer circuit including a plurality of transistors electrically connected to each other (finFET transistors can be used to make Gilbert cell mixers, see fig 5F, para 82).
LUE discloses a method wherein the first dopant in the upper portion of the first region extends downward from an uppermost surface of the first fins to a distance of about 10 nm to 200 nm along a second direction corresponding to a height of the first fins perpendicular to the first direction (the depth of 11 can be 30 nm, see fig 1, para 25).
A second embodiment of WIRBELEIT discloses a method comprising implanting a second dopant into a second fin to form a buried-channel transistor with a doped channel region (the top device in fig 2d is a transistor with a buried channel formed as in the process in fig 2, see fig 2d, para 36) connected in parallel with at least one of the at least one upper-channel implant transistors (the middle device in fig 2d is a device with an upper implanted channel made according to the process in fig 2 which is connected in parallel, see fig 2d-h, para 36).
WIRBELEIT, BAUMGARTNER and LUE are analogous art because they both are directed towards methods of making semiconductor finFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of WIRBELEIT with the Gilbert cell mixer of BAUMGARTNER, the specific dimension of LUE and the parallel connection of the second embodiment of WIRBELEIT because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of HIEDA with the Gilbert cell mixer of BAUMGARTNER, the specific dimension of LUE and the parallel connection of the second embodiment of WIRBELEIT in order to perform frequency conversion (See BAUMGARTNER para 82), to make a device with enhanced gate control and better scaling (see LUE para 49), and to adjust the overall drive current of the device (see WIRBELEIT para 36).
Additionally, parameters such as the specific dimensions of regions in the art of methods of making semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the specific size of the doped regions in the method of WIRBELEIT in order to adjust the drive current capability of the transistor (see WIRBELEIT, para 36).
Allowable Subject Matter
Claim 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or suggest, singularly or in combination, at least a method comprising making an upper-channel implant transistor connected in parallel with a buried-channel implant transistor; wherein the upper-channel implant transistor comprises a doped channel region extending 10-200 nm from the top surface of the fin downwards, formed by an implant process that dopes an upper part of the channel region and not a lower part of the channel region and not regions on either side of the channel region; wherein the buried-channel implant transistor comprises a doped channel region which is centered 15-20 nm from the top of the fin and 3-7 nm from each side of the fin; and wherein the upper- channel implant transistor has a channel doping concentration of 1E12-1E15 per cubic cm and the buried-channel implant transistor has a channel doping concentration of 1E16-2E20 per cubic cm as required in claim 16.  The specific dimensions and doping densities given here specify the channel properties necessary to be a “upper channel implant transistor” or a “buried channel implant transistor”.  These represent the main difference between the method of claim 16 and the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811  

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811